In an action for a declaratory judgment, order denying defendant’s motion to dismiss the amended complaint on the ground that it does not allege facts sufficient to constitute a cause of action, reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. It is alleged in the amended complaint that the defendant, with others, on or about January 24, 1936, created an inter vivos trust, by trust instrument, which trust was to terminate fifteen years after that date; and that the defendant thereafter, and prior to the termination date of the trust; assigned, by two assignments, certain of the assets included in the corpus of the trust, which assets she would be entitled to; and that plaintiff has succeeded to the rights of assignee under the first assignment, and is herself the assignee under the second assignment. It is further alleged that the defendant has disputed and repudiated the assignments, and denied their genuineness and validity. The trustee, or the substituted trustees, have not been joined as parties. In our opinion, it appears that the respondent would have a complete *792and adequate remedy at law against the trustees, since the term of the trust has expired, and it would be the obligation of the trustees to turn over the corpus of the trust to the parties respectively entitled thereto. Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.